Title: James Lovell to Abigail Adams, 2 July 1781
From: Lovell, James
To: Adams, Abigail


     
      Ma’am
      
       July 2d 1781
      
     
     The Gentleman by whom I meant to send the inclosed was obliged unexpectedly to return to Baltimore. I do not find, upon breaking the Seal that it can give Mr. Rivington much Amusement.
     I am sorry to find by this day’s Receipt of yours of June 10th. that you had not more Satisfaction from the Arrival of the Alliance.
     You will know, by what Genl. Ward had to convey to you, that an Expression in the within Letter was not calculated for you after you should have seen what I now observe you have, for there was harm in reality, but more grounded in Folly than Viciousness.
     Our News from the southward is of the very best but not yet the most authentic.
     I will be industrious to forward your Cases. I am much relieved by hearing the Things sent were not wet.
     
      Your humbled Servt.,
      J L.
     
    